[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This is an administrative appeal brought by an attorney, Alan E. Silver (Silver), from the issuance to him of a reprimand by the Statewide Grievance Committee (the Committee) for violation of Rule 1.15(b) of the Rules of Professional Conduct. Both Silver (Record, Item 12) and the Committee (Record, Item 11) have acknowledged that "the facts and legal arguments in this grievance present the same legal issues as those presented in grievance complaint #91-0614. . . ." Grievance complaint #91-0614 ripened into an appeal to this court by Silver from the issuance to him of a reprimand by the Committee, and that appeal has been sustained by the court in its memorandum of decision of even date herewith. (Alan E. Silver v Statewide Grievance Committee, Judicial District of Hartford/New Britain, at Hartford, Docket No. CV94-0534243 — hereinafter "CV94-0534243".)
Because the parties, the facts having legal significance and the legal issues in CV 94-0534243 are identical to those in this case, the court hereby incorporates by reference into this memorandum of decision the discussion contained in its memorandum of decision in that case.
The appeal is sustained, and the rep issued by the Committee to Silver is vacated.
George Levine, Judge CT Page 7858